I concur, but I am not convinced that an instruction so general in its application as the instruction that the jury "must find and determine from all the facts and circumstances shown to exist at the time of the collision herein, whether either of the occupants, Paul Nelson or Ramona Smith, was guilty of contributory negligence in becoming a passenger in the Ford coupe along with the driver and other occupants therein," would take the place of a particularized instruction regarding the degree of care required by minors, if the latter instruction were one to which plaintiffs were entitled. I think there was nothing in the evidence which required the court to instruct the jury, as requested in plaintiffs' instruction No. 3 because, as said in the opinion, the passengers in the car were normal young people who, as well as adults, could and should have sensed the possible danger of such a crowded condition in automobile travel. The dangers of driving under such conditions were not lurking or hidden dangers. They must have been quite apparent to any person of sixteen years or more reared in this automobile age. *Page 139